DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020, amending claims 1, 3, 10, and canceling claims 7-8, 11-12, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, 13-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Geus et al. (US 2009/0026647 A1) in view of Frey et al. (US 5,487,655), and Binner et al. (US 5,469,149).
Regarding claim 1, Geus discloses a method of making a nonwoven spun-bond or melt-blown fabric (title/abstract), the method comprising the steps of: 
spinning filaments from a spinneret 1 in a travel direction (¶ 30); 

stretching the cooled filaments downstream in the direction of the cooler with a stretcher 4 (¶¶ 31, 36); 
depositing the stretched and cooled filaments as a nonwoven web on a conveyor 7 forming a nonwoven web (¶ 40); and
controlling the cooler and the stretcher (¶¶ 35-36).
Geus does not appear to expressly disclose extruding a thermoplastic, feedback control, an alarm, or performing the at least one additional step, as claimed. 
However, Frey discloses a similar method of spinning non-woven webs which includes spinning thermoplastic filaments via a blowing head 1 and collecting the spun filaments as a non-woven on conveyor 7 (FIG. 1, 3:24+), where measured value signals are generated by sensors 25/26. These actual value measures, equal to the claimed input parameters, are indirect measurements of the web material properties and therefore must necessarily be converted to a signal indicative of the actual measured values, equal to the claimed output parameters, this signal is supplied to the comparator unit 27 which receives setpoint inputs 28, 29 and 30, equal to the claimed reference parameters, representing the ideal values of the measured property for the respective effectors 9, 10 and 13 so that the comparator can output error signals to one or more of them and to eliminate the difference between the respective measured value and the setpoint value (5:28+), equivalent to the claimed determining, generating, and evaluating, i.e. the claimed feedback control. Additionally, Frey recites that the “measured value signals are generated by arrays of sensors 25 across the width of the web, measuring by indirect sensing techniques, e.g. radiation absorption, the weight per unit area of the web or via the array of sensors 26 spaced across the width, the air permeability of the web.” The skilled artisan would recognize that the measured radiation absorption by sensor(s) 25 or 26 is equal to the claimed input parameter, the measured radiation absorption is an indirect 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Geus to include the sensors and control of Frey in order to better control and monitor the spinning process by methods known in the art. In addition the sensors of Frey allow for a greater degree of control by increasing the degrees of freedom of the control system, i.e. more controlled variables.
Further, Binner discloses a similar spun web process in an alarm is provided as a quality signals and are stored and triggered (3:35+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Geus to include an alarm, in order to alert an operator to a low quality condition.
Regarding claim 3, Binner discloses that the alarm is stored in independent memory (3:35+)
Regarding claim 4, Frey discloses that the reference parameters are determined either from 3input parameters generated during reference operation of the 4nonwoven fabric-making system or are determined empirically (2:18+).
Regarding claim 5, Frey discloses at least one input parameter is predefined as a fixed or 3constant system parameter and used to determine the output 4parameter, and that the other input parameters are measured (2:18+).
Regarding claim 6, Frey discloses at least one reference parameter calculated and used as 3the basis of the comparison with the output parameter, or that at 4least one input parameter is 
Regarding claim 9, Geus discloses - 4 -31232AM01.WPDAtty's 31232Pat. App. 15/784,636the spun filaments are cooled in at least one cooling 3chamber of a cooler, the method further comprising the steps of:  4introducing process air into the cooling chamber from at sleast one air-supply compartment with a blower; 6extracting monomers from the system between the spinneret 7and the cooling chamber (¶¶ 34-35).
Regarding claim 13, Frey discloses the evaluation consists in determining a deviation of 3one of the output parameters from a respective one of the reference 4parameters and signaling an anomaly of the output parameter (5:28+).
Regarding claim 14, Frey discloses 3determining a reference model from the plurality of 4reference parameters;  sdetermining an initial model from the plurality of input 6parameters of the reference model; and, in the event of a deviation 7of the initial model from the reference model, 8signaling an anomaly of the initial model (2:18+ and 5:28+).
Regarding claim 15, Binner discloses continuously monitoring the process parameters but also suggests that comparisons can be made a predetermined times (2:34+) the skilled artisan would recognize that output rates of 0.5 seconds to 10 minutes would prima facie obvious because they could be arrived at with ordinary experimentation within the limits of the control system.
Regarding claim 21, Geus discloses the closed assembly as claimed (¶ 39).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geus et al. (US 2009/0026647 A1) in view of Frey et al. (US 5,487,655)
Geus discloses a method of making a nonwoven spun-bond or melt-blown fabric (title/abstract), the method comprising the steps of: 
spinning filaments from a spinneret 1 in a travel direction (¶ 30);

receiving and cooling the spun filaments downstream in the direction from the spinneret with a cooler 2 (¶ 35);
stretching the cooled filaments downstream in the direction of the cooler with a stretcher 4 (¶¶ 31, 36); 
depositing the stretched and cooled filaments as a nonwoven web on a conveyor 7 forming a nonwoven web (¶ 40); and
controlling the cooler and the stretcher (¶¶ 35-36) by controlling the flow rate of cooling air with blowers operated by the controller (¶ 35).
Geus does not appear to expressly disclose extruding a thermoplastic, feedback control. 
However, Frey discloses a similar method of spinning non-woven webs which includes spinning thermoplastic filaments via a blowing head 1 and collecting the spun filaments as a non-woven on conveyor 7 (FIG. 1, 3:24+), where measured value signals are generated by sensors 25/26. These actual value measures, equal to the claimed input parameters, are indirect measurements of the web material properties and therefore must necessarily be converted to a signal indicative of the actual measured values, equal to the claimed output parameters, this signal is supplied to the comparator unit 27 which receives setpoint inputs 28, 29 and 30, equal to the claimed reference parameters, representing the ideal values of the measured property for the respective effectors 9, 10 and 13 so that the comparator can output error signals to one or more of them and to eliminate the difference between the respective measured value and the setpoint value (5:28+), equivalent to the claimed determining, generating, and evaluating, i.e. the claimed feedback control. Additionally, Frey recites that the “measured value signals are generated by arrays of sensors 25 across the width of the web, measuring by indirect sensing techniques, e.g. radiation absorption, the weight per unit area of the web or via the array of sensors 26 spaced across the width, the air permeability of the web.” 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Geus to include the sensors and control of Frey in order to better control and monitor the spinning process by methods known in the art. In addition the sensors of Frey allow for a greater degree of control by increasing the degrees of freedom of the control system, i.e. more controlled variables.

Response to Arguments
Applicant's arguments filed 12 November 2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the plurality of reference parameters or input parameters) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite, “determining respective reference parameters for the spinneret, cooler, stretcher, and/or conveyor representing normal trouble-free operation thereof; generating respective input parameters different from the reference parameters with respective sensors at the spinneret, cooler, stretcher, and/or conveyor during operation of the system.” This is an alternative and, when the comparison reveals a deviation of at least one of the output parameters from the respective reference parameter, generating an alarm signal; and at least one of the following steps.” Again, this is an alternative expression and a prior art device which performs any of the subsequent steps would teach the claimed limitation. As discussed above the prior art teaches at least one of the claimed reference parameters, at least one of the claimed input parameters, and at least one of the steps following an alarm. For these reasons Applicant’s arguments are not commensurate in scope with the claims and are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742